DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 is allowable. The restriction requirement, as set forth in the Office action mailed on 10/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 31 and 32 , directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Butchko on 7/7/22.
The application has been amended as follows: 
Specification: Paragraph 47 has been replaced with 
--An exemplary spacing between the splice points SP1, SP2, SP3, and SP4 and between the opposing ends 18A, 18B and the splice points SP1 and SP4, respectively, is shown in Figure 3. To better illustrate the exemplary spacing, the splice points SP1, SP2, SP3, and SP4 are depicted along a linear axis A in addition to their depiction relative to the circular or oblong shaped suture construct 10. The linear axis A represents a longitudinal axis of the sheath 12 in its straightened configuration (i.e., before configuring the sheath 12 in the circular or oblong shape). In an embodiment, the splice point SP1 and the splice point SP4 are spaced a first distance D1 from the opposing end 18A and the opposing end 18B, respectively. In another embodiment, a second distance D2 is provided between splice points SP1 and SP2, between splice points SP2 and SP3, and between splice points SP3 and SP4. The second distance D2 may be larger than the first distance D1, in yet another embodiment. The actual spacing between the splice points SP1, SP2, SP3, and SP4 may vary depending on the size of the sheath 12 and the type of reconstruction procedure the suture construct 10 is being used for, among other design criteria.   In one example shown in Figure 3, the first splice point SP1 and the third splice point SP3 are located on opposing sides of the sheath 12.—
Claim 25: The claim has been replaced with 
--The suture construct as recited in claim 17, wherein the flexible strand includes a third strand portion, and the first strand portion and the third strand portion cross over the second strand portion outside of the sheath to establish the bridge configuration, wherein the third strand portion exits the sheath through a third splice point.—
Claim 26: The claim has been replaced with 
-- The suture construct as recited in claim 25, wherein the bridge construction is a double bridge construction such that each of the first strand portion, the second strand portion, and the third strand portion is a double strand portion, and the double bridge configuration includes the first strand portion that exits the sheath through the first splice point, the third strand portion that exits the sheath through the third splice point, and the second strand portion that exits the sheath through a second splice point and a fourth splice point.--
Claim 27: The claim has been replaced with 
-- The suture construct as recited in claim 26, wherein the first strand portion and the third strand portion are substantially perpendicular to the second strand portion.—
Claim 28: The claim has been replaced with 
-- The suture construct as recited in claim 25, wherein the first strand portion and the third strand portion are substantially perpendicular to the second strand portion.—
Claim 29: The claim has been replaced with 
-- The suture construct as recited in claim 25, wherein the sheath includes a fourth splice point, and the second strand portion extends through the second splice point and the fourth splice point.  --
Claim 34: The claim has been replaced with 
-- The suture construct as recited in claim 16, wherein the first splice point and the third splice point are located on opposing sides of the sheath when in the non-deployed state. --
Claim 37: The claim has been replaced with 
-- The suture construct as recited in claim 25, wherein the first splice point and the third splice point are located on opposing sides of the sheath.—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a suture construct having a sheath with two splice points, two substantially parallel open ends which are adjacent to each other and face each other, and a strand with two portions wherein the first strand portion extends through the first splice point of the sheath, and the second strand portion extends through the second splice point of the sheath, and the first strand portion crosses over the second strand portion to establish the bridge configuration at a location substantially in a center of a space defined by the perimeter when the sheath is in the non-deployed state in conjunction with the rest of the claimed limitations. 
Prior art of record when considered alone or in combination does not have a suture construct with the claimed shape of the sheath and the strand portions that exit though splices on sheath and cross each other to establish the bridge configuration at a location substantially in a center of a space defined by the perimeter when the sheath is in the non-deployed state in conjunction with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771